Case 2:19-cv-11090-VAR-SDD ECF No. 14, PageID.255 Filed 01/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


TERRELL DEJUAN ROCHE,

             Petitioner,
                                       CASE NO. 2:19-cv-11090
v.                                     HONORABLE VICTORIA A. ROBERTS

MIKE BROWN,

          Respondent.
______________________________/

ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION
 OF THE ORDER DENYING HIS MOTION FOR RELEASE ON BOND

      This is a habeas corpus case under 28 U.S.C. § 2254. Petitioner Terrell Dejuan

Roche is a state prisoner at the Kinross Correctional Facility in Chippewa County,

Michigan. Presently before the Court is Petitioner’s motion for reconsideration of

the Court’s order denying him release on bond. For the reasons given below, the

Court denies the motion for reconsideration.

        I.   The Motion for Bond, the Order Denying Release on Bond,
                     and the Motion for Reconsideration

      On May 21, 2020, Petitioner moved for release on bond due to the possibility

that he would contract the novel coronavirus known as COVID-19 while serving his

sentence. (ECF No. 9.) He stated that it was impossible for him to protect himself

by practicing social distancing or by quarantining himself while incarcerated and,
Case 2:19-cv-11090-VAR-SDD ECF No. 14, PageID.256 Filed 01/04/21 Page 2 of 4




therefore, he was at imminent risk of contracting COVID-19. (Id. at PageID.232, ¶

5.) He asked for permission to go home on bond. (Id. at PageID.233.)

      On July 16, 2020, the Court denied Petitioner’s motion. (ECF No. 10.) The

Court noted that Petitioner was convicted of serious crimes (murder, arson, and

felony-firearm) and that he was sentenced to lengthy sentences, including life

imprisonment without any possibility of parole for the murder conviction. (Id. at

PageiD.240.) The Court also pointed out that, according to Petitioner, state officials

took precautions to limit the spread of COVID-19 and that only one inmate out of

1,539 inmates at the Kinross Correctional Facility tested positive for COVID-19 as

of May 15, 2020. (Id.) In addition, Petitioner did not claim to be at any particular

risk of contracting COVID-19 due to his age or a pre-existing health condition. (Id.)

      Petitioner now seeks reconsideration of the order denying his motion for bond.

He asserts that he retains some constitutional rights, despite the seriousness of his

crimes and his status as a convicted felon, and he claims that his efforts to protect

his life should not be overlooked because of his convictions.         (ECF No. 12,

PageID.248-249, ¶ 2.) He also alleges that the number of COVID-19 cases in

Chippewa County rose from two to twenty after July 4, 2020, and that the count will

continue to grow, making it inevitable that COVID-19 will enter the prison where

he resides. (Id. at PageID.248, ¶ 2.)




                                          2
Case 2:19-cv-11090-VAR-SDD ECF No. 14, PageID.257 Filed 01/04/21 Page 3 of 4




      Continuing, Petitioner alleges that, contrary to what the Court wrote in its

order denying him release on bond, the Michigan Department of Corrections

(MDOC) did not take precautions to limit the spread of COVID-19.                (Id. at

PageID.249.) He also contends that test results for COVID-19 are not definitive and

that there may be more infected individuals than people realize. (Id.) According to

Petitioner, no one, not even people between the ages of 20 and 54, are safe from the

virus. (Id. at PageID.250, ¶ iii.) Petitioner concludes that, due to his situation, the

question is not if he will contract COVID-19, but when he will contract the virus.

(Id. at PageID.251.)

                                    II. Analysis

      This District’s Local Rules provide that

      [g]enerally, and without restricting the Court’s discretion, the Court
      will not grant motions for rehearing or reconsideration that merely
      present the same issues ruled upon by the Court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the Court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

LR 7.1 (h) (3).        “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Hawkins v. Genesys Health Systems, 704 F.

Supp.2d 688, 709 (E.D. Mich. 2010) (quoting Ososki v. St. Paul Surplus Lines Ins.

Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001)).




                                          3
Case 2:19-cv-11090-VAR-SDD ECF No. 14, PageID.258 Filed 01/04/21 Page 4 of 4




      Petitioner presents the same claim that the Court already rejected, and the

mere fact that he is “a prisoner within the MDOC does not mean that he is at a high

risk of contracting COVID-19.” Littlejohn v. Whitmer, No. 2:20-CV-39, 2020 WL

1685310, at *3 (W.D. Mich. Apr. 7, 2020) (unpublished). MDOC continues to take

proactive steps to control the spread of COVID-19 in its prisons.               See

https://www.Michigan.gov/corrections (coronavirus information updated Dec. 4,

2020); id. at News & Publications, Policy Directives, Director’s Office

Memorandum 2020-30R8 COVID-19.

      Petitioner’s allegations about the risk of contracting COVID-19 are

speculative, and his generalized concern about contracting COVID-19 does not

warrant his release from custody pending a decision on his habeas corpus petition.

See United States v. Ramadan, 458 F. Supp. 3d 657, 663 (E.D. Mich. 2020) (pointing

out that “courts deny motions when the concern of contracting COVID-19 is

generalized”), aff'd, No. 20-1450, 2020 WL 5758015 (6th Cir. Sept. 22, 2020).

      Petitioner fails to show that the Court made a palpable error in denying his

motion for release on bond.      Accordingly, the Court denies the motion for

reconsideration (ECF No. 12.)

      IT IS SO ORDERED.

                                      s/ Victoria A. Roberts
                                      VICTORIA A. ROBERTS
Date: 1/4/2021                        UNITED STATES DISTRICT JUDGE


                                        4
